—Judgment modified by striking therefrom so much thereof as provides that defendant may pay to plaintiff $1,725, the present value of lot 97 as fixed by the court, together with the costs as taxed, being in consideration of and to be paid upon conveyance by plaintiff to defendant James T. Penfield of the title to said lot 97, and as so modified the judgment is affirmed, without costs. Ho opinion. Jenks, P. J., Burr, Woodward and Rich, JJ., concurred; Hirsehberg, J., voted to affirm upon the opinion of Mr. Justice Morsehauser at Special Term. (Reported in 67 Misc. Rep. 272.).